DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 10-12, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 8,219,343B2).
Regarding Claim 1, Lin teaches in Figure 5 a transmitter, comprising: 
a pre-driver stage circuitry configured to output a second data signal according to a first data signal (502); 
a post-driver stage circuitry configured to output a third data signal according to the second data signal (503); and 
a plurality of resistance adjustment circuits configured to provide a first variable resistor and a second variable resistor, and transmit a first power supply voltage and a second power supply voltage to at least one of the pre-driver stage circuitry or the post-driver stage circuitry, in order to adjust a slew rate of the third data signal (using 504, as connected to VDD; using 505, as connected to VSS). 

Regarding Claims 2 and 12, Lin further teaches the transmitter, wherein each of the plurality of resistance adjustment circuits (504, 505, as further detailed in Figures 6A and 6B, respectively) comprises: 
a plurality of switching circuits (Mo – Mn), coupled in series or in parallel with each other and coupled between the pre-driver stage circuitry or the post-driver stage circuitry and a node (Figure 6A: 604, equivalent to 504 in Figure 5, is connected between VDD and node of 502; Figure 6B: 605, equivalent to 505 in Figure 5, is connected between node of 502 and VSS), and configured to be selectively turned on according to a plurality of control signals (Figure 6A: using VSS and C(1) through C(N); Figure 6b: using VDD and ~C(1) through ~C(N)), in order to provide the first variable resistor (604, 504) or the second variable resistor (605. 505), wherein the node is configured to receive the first power supply voltage (VDD) or the second power supply voltage (VSS).  

Regarding Claims 7 and 17, Lin further teaches the transmitter, wherein if the plurality of resistance adjustment circuits transmit the first power supply voltage and the second power supply voltage to the pre-driver stage circuitry, the first variable resistor is configured to adjust a charging time constant of the second data signal (using 504).  

Regarding Claims 8 and 18, Lin further teaches the transmitter, wherein if the plurality of resistance adjustment circuits transmit the first power supply voltage and the second power supply voltage to the pre-driver stage circuitry, the second variable resistor is configured to adjust a discharging time constant of the second data signal (using 505).  

Regarding Claim 10, Lin further teaches the transmitter, wherein if the plurality of resistance adjustment circuits transmit the first power supply voltage and the second power supply voltage to the pre-driver stage circuitry, the post-driver stage circuitry is further configured to set a voltage swing of the third data signal according to a third power supply voltage (where 503 sets a voltage swing between VDD and VSS).  

Regarding Claim 11, Lin teaches in Figure 5 a transmitter, comprising: 
a first resistance adjustment circuit configured to provide a first variable resistor (504); 
a second resistance adjustment circuit configured to provide a second variable resistor (505); 
a first switch, wherein a control terminal of the first switch is configured to receive a first data signal, a first terminal of the first switch is configured to receive a first power supply voltage, and a second terminal of the first switch is configured to generate a second data signal (M1, which receives an input signal as control and receives power from 504 to generate output of 502); 
a second switch, wherein a control terminal of the second switch is configured to receive the second data signal, a first terminal of the second switch is coupled to the second terminal of the first switch, and a second terminal of the second switch is configured to receive a second power supply voltage via the second resistance adjustment circuit (M2, which receives an input signal as control, is connected to M1, and receives VSS via 505); and 
a post-driver stage circuitry configured to output a third data signal according to the second data signal (503, which outputs according to input from 502), 
wherein the first variable resistor and the second variable resistor are configured to adjust a slew rate of the third data signal (using 504 and 505).  

Regarding Claim 20, Lin further teaches the transmitter, wherein the first switch (M1) and the second switch (M2) operate as an inverter circuit in a pre-driver stage circuitry (M1 and M2 are configured as inverter 502).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, 9, 13, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 8,219,343 B2) as applied to claims 1, 2, 11, and 12 above, and further in view of Chang et al. (US 10,498,212 B2).
Regarding Claims 3 and 13, Lin teaches all the limitations of the present invention but does not explicitly teach the transmitter, wherein each of the plurality of switching circuits comprises: 
a resistor; and 
a switch coupled to the resistor and configured to be turned on according to one of the plurality of control signals.  
Chang et al. teaches in Figure 17 variable resistors Rs1, Rs2, and current dividers, as comprising a plurality of switching circuits (see 1500 and 1404), wherein each of the plurality of switching circuits comprises:
a resistor (R within 1500; one of the resistors within 1404); and 
a switch coupled to the resistor and configured to be turned on according to one of the plurality of control signals (the corresponding transistor connected to the resistor within 1500 and 1404; each corresponding transistor further controlled by Vp<0> - Vp<N-1> and Vn<0> - Vn<N-1>).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a variable resistor configuration of Chang et al. to further detail the variable resistors of Lin for the purpose of providing “a programmable source-degeneration resistance to the transistors … for an adequate driving gain, which supports an optimized transition” and “also be used for power voltage temperature (PVT) tracking and variation reductions”.  Chang et al., Col. 11, lines 44-49.

Regarding Claims 5 and 15, Lin teaches all the limitations of the present invention, but does not explicitly teach the transmitter, further comprising: 
a capacitor coupled to an output terminal of the post-driver stage circuitry and configured to cooperate with the plurality of resistance adjustment circuits to adjust the slew rate. 
Chang et al. teaches in Figure 13 a drive circuit, further comprising:
a capacitor coupled to an output terminal of the post-driver stage circuitry (through 906 and 908) and configured to cooperate with the plurality of resistance adjustment circuits to adjust the slew rate (based on the signals through 906 and 908).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the drive circuit of Chang et al. with the circuit configuration of Liu et al. for the purpose of digital glitch control and feedback stability control for ringing reductions.  Chang et al. Col. 10, lines 39-43.

Regarding Claims 9 and 19, Lin teaches all the limitations of the present invention, but does not explicitly teach the transmitter, wherein if the plurality of resistance adjustment circuits transmit the first power supply voltage and the second power supply voltage to the post-driver stage circuitry, the first variable resistor is configured to adjust a rising slew rate of the third data signal, and the second variable resistor is configured to adjust a falling slew rate of the third data signal.  
Chang et al. teaches in Figure 17 variable resistors Rs1, Rs2, and current dividers, as comprising a plurality of switching circuits (see 1500 and 1404), wherein if the plurality of resistance adjustment circuits transmit the first power supply voltage and the second power supply voltage to the post-driver stage circuitry, the first variable resistor is configured to adjust a rising slew rate of the third data signal (using Rs1), and the second variable resistor is configured to adjust a falling slew rate of the third data signal (using Rs2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a variable resistor configuration of Chang et al. with the post-driver stage circuitry of Lin for the purpose of providing “a programmable source-degeneration resistance to the transistors … for an adequate driving gain, which supports an optimized transition” and “also be used for power voltage temperature (PVT) tracking and variation reductions”.  Chang et al., Col. 11, lines 44-49.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 8,219,343 B2) as applied to claims 1 and 11 above.
Regarding Claims 4 and 14, Lin, Figures 5 and 6, teach all the limitations of the present invention, but does not explicitly teach the transmitter, further comprising: 
a capacitor coupled between the pre-driver stage circuitry and the post-driver stage circuitry (equivalently, the second terminal of the first switch in Claim 14) and configured to cooperate with the plurality of resistance adjustment circuits to adjust the slew rate.  
Lin, Figure 8 further teaches a capacitor 806 coupled between the pre-driver stage circuitry (802) and the post-driver stage circuitry (803).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the additional capacitor configuration taught in Lin, Figure 8 with the pre-driver stage circuitry and post-driver stage circuitry of Lin, Figure 5 where the capacitor is configured to cooperate with the plurality of resistance adjustment circuits to adjust the slew rate, for the purpose of varying  delay by additional control of the capacitor’s capacitance.  Lin, Col. 6, line 67- Col. 7, line 3.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 8,219,343 B2) as applied to claims 1 and 11 above, and further in view of Chern et al. (US 9,461,539 B2).
Regarding Claims 6 and 16, Liu further teaches the transmitter, further comprising: 
wherein the plurality of resistance adjustment circuits are further configured to adjust the first variable resistor and the second variable resistor according to the plurality of control signals (Figure 6A: using VSS and C(1) through C(N); Figure 6b: using VDD and ~C(1) through ~C(N));
but does not explicitly teach a slew rate detector circuit configured to detect the slew rate of the third data signal, in order to generate a plurality of control signals.
Chern et al. teaches in Figure 2 a slew rate detector circuit configured to detect the slew rate of the third data signal, in order to generate a plurality of control signals (see feedback path through Op Amp2 and 265 to generate Sd to further control variable resistor R2; where Figure 3 shows Sd as a plurality of control signals S20 through S2m).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the feedback circuit of Chern et al. to provide control for the variable resistors of Liu for the purpose of “keeping the impedance at the output node… from falling below a certain level at high frequencies”, which increases “the gain of the voltage regulator at the Unity Gain Frequency (UGF).”  Chern et al., Col. 5, lines 26-36.
 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA J. CHENG/           Primary Examiner, Art Unit 2849